Dismissed and Opinion filed April 17, 2003








Dismissed and Opinion filed April 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01074-CV
____________
 
FABIAN VAKSMAN, Appellant
 
V.
 
JOHN FELDT, TEMPORARY ADMINISTRATOR FOR
THE ESTATE OF HENRY FRACHT, DECEASED, Appellee
 

 
On Appeal from Probate Court No. 1
Harris
County, Texas
Trial Court Cause No. 319,401-402
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment in
favor of John Feldt.
On March 25, 2003, the parties filed a joint motion to
dismiss the appeal in order to effectuate a compromise and settlement
agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed April 17, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.